Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/722562 or US patent 10818902 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Parsian et al. and Park et al. teach the claim limitations except, “wherein the separators include a coating layer that is adhesive, wherein attachment between an electrode and a separator is provided by applying pressure to the electrode and an adjacent separator with laminators or by applying pressure and heat to the electrode and the adjacent separator with the laminators to adhere the electrode and the separator in the radical unit with a first adhesion strength, wherein adjacent radical units are adhered with each other in the cell stack part with a second adhesion strength, and wherein the first adhesion strength between the electrode and the separator in the radical unit is greater than the second adhesion strength between the radical units in the cell stack part.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific adhesion strength between the adjacent radical units and within the radical unit in order to hold the parts of the cell stack part together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGWEN R ZENG/Examiner, Art Unit 1723